DETAILED ACTION
Claim Objections
Claims 1, 2 and 9 are objected to because of the following informalities:  
- Claim 1, lines 12-13, “the left frame side rail” and “the right frame side rail” should read --the side rail of the left frame-- and --the side rail of the right frame-- respectively
- Claim 1, line 14, “the side rail” should read --the side rail of the left frame and the side rail of the right frame--
- Claim 2, line 2, “a front, back, top, and bottom” should read --said front, said back, a top, and a bottom--
- Claim 9, line 2, “is a bar” should read --are a bar--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, it is unclear how the left frame can include a right side rail, and the right frame can include a left side rail.  Furthermore, it is unclear how the “pair of left and right side rails” are related to the side rails recited in claim 1.  Figure 1 illustrates each frame having two side rails (20), and 
In regards to claim 9, “the left side rail” and “the right side rail” lack proper antecedent basis.  Appropriate correction is required.
In regards to claim 10, “the left and right side rails” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Knape (US Pat. No. 2,294,504) in view of Klein et al. (US Pat. No. 6,786,337).
In regards to claim 1, Knape teaches a storage rack, comprising: a left frame (1) having a front and a back, and including at least one side rail (6); a right frame (1) having a front and a back, and including at least one side rail (6); a front support bar (12) that engages a side rail of the left frame and a side rail of the right frame (via 9); a rear support bar (11) that engages a side rail of the left frame and a side rail of the right frame; wherein the front support bar comprises a hinge (9) that engages the left frame side rail and a hinge (9) that engages the right frame side rail, permitting movement of the front support bar from a first position to a second position relative to the side rail, which remains stationary.

Klein teaches embodiments of a shoe rack including a cantilevered embodiment shown in figure 1 which is similar to Knape’s cantilevered shoe rack, and a shoe rack having the side rails (155, 125; Fig. 7) of left and right frames (114) being attached to the front and back (115) of the frames, with the front and back being separated by the length of the side rail as illustrated in figure 7.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Knape’s shoe rack to have the side rail of the left frame and right frame being attached to the front and back, and the front and back being separated by the length of the side rail.  The motivation would have been for the purpose of having a self-standing unit as opposed to a hanging shoe rack as taught by Klein if desired (Col 5, Lines 45-49).
In regards to claim 2, in modifying Knape, Klein teaches the left frame and the right frame are four sided, with a front (Klein: 115), back (Klein: 115), top (Klein: 120), and bottom (Klein: 122).
In regards to claim 3, as best understood with respect to the 112b rejection above, in modifying Knape, Klein teaches the left frame and the right frame (each 114 of Klein) each include a pair of left and right side rails (Klein: 122, 155), each side rail engaging two sides of the frames.
In regards to claim 4, both Knape and Klein teach side rails generally parallel to one another.
In regards to claim 5, modified Knape teaches the front support bar (Knape: 12) and the rear support bar (Knape: 11) are generally parallel (e.g.; see Fig. 1).
In regards to claim 7, modified Knape teaches the rear support bar (Knape: 11) is stationary.
In regards to claim 8, modified Knape teaches each side rail (Knape: 6) is uneven in height so that the front support bar is lower than the rear support bar (e.g.; see Fig. 1 of Knape).
In regards to claim 9, modified Knape teaches the hinges of the first support bar is a bar (Knape: 9) attached to the left side rail at a pivot point (at 13/14) and a bar (Knape: 9) attached to the right side 
In regards to claim 10, modified Knape teaches the left and right side rails (Knape: 6) further comprise a notch (Knape: 14), and the hinges (Knape: 9) of the first support bar rests in the left and right notches, respectfully when moved from the first position to the second position.
In regards to claim 11, in modifying Knape, Klein teaches the frames comprise protrusions (Klein: 129) upon which each frame rests.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Knape (US Pat. No. 2,294,504) and Klein et al. (US Pat. No. 6,786,337), and in further view of Kline et al. (US Pat. No. 5,172,816).
In regards to claim 12, Knape does not teach the top of the frames comprise notches that correspond to the protrusions such that the notches can receive and hold the protrusions of a second storage rack that is stacked upon the first storage rack.
Kline ‘816 teaches a storage rack, wherein the top of the frames (12) comprise notches (at 22) that correspond to the protrusions such that the notches can receive and hold the protrusions of a second storage rack that is stacked upon the first storage rack (see Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Knape’s rack to have the top of the frames comprise notches that correspond to the protrusions such that the notches can receive and hold the protrusions of a second storage rack that is stacked upon the first storage rack.  The motivation would have been for the purpose of providing further storage capacity as taught by Kline ‘816 (Col 3, Lines 40-43).
In regards to claims 13 and 14, Knape does not teach the support bars are tubular (claim 13); and the support bars can be telescopically extended lengthwise to increase and decrease the length of the rack (claim 14).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Knape’s rack to have the support bars tubular (claim 13); and the support bars can be telescopically extended lengthwise to increase and decrease the length of the rack (claim 14).  The motivation would have been for the purpose of providing further flexibility as taught by Kline ‘816 (Col 5, Lines 17-19).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s argument regarding claim 6 is persuasive.  However, Examiner disagrees that the bar 11 of Knape is not a support bar because it at least acts as support for the hinge.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Knape is considered the closest prior art having a support bar hinged to side rails of left and right frames, where the hinge allows the front support bar to be positioned in first and second positions relative to the side rails.  However, Knape does not particularly teach the front and rear support bars are further apart from one another in the first positon than in the second position because the rear support bar is at the hinge point.   Moving the rear support bar away from the hinge point or adding additional support bars on the side rails would involve improper hindsight in view of Applicant’s disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Stanton L Krycinski/Primary Examiner, Art Unit 3631